Citation Nr: 0905219	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  04-19 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a prostate disorder, to 
include as a result of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1963 to November 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before a Veterans Law Judge at a Travel 
Board hearing at the Phoenix, Arizona RO in September 2006; a 
transcript is of record.  The Veterans Law Judge who 
conducted the September 2006 hearing is no longer employed by 
the Board.  In a November 2008 letter, VA gave the Veteran an 
opportunity to testify at a new hearing before another 
Veterans Law Judge, as required by law.  See 38 U.S.C.A. 
§ 7107(c) (West 2002 & Supp. 2008); 38 C.F.R. § 20.707 
(2008).  The Veteran did not respond within 30 days, and 
therefore the Board will proceed with the current decision.

This claim was previously before the Board in March 2007, at 
which time the Board remanded the Veteran's claim for 
additional development.  The requested development has been 
completed, and the claim is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  During his active service, the Veteran served in the 
Republic of Vietnam during the Vietnam era.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has ever 
manifested prostate cancer, and that his currently diagnosed 
benign prostatic hypertrophy which manifested many years 
after service is not due to any incident or event in active 
service.


CONCLUSION OF LAW

A prostate disorder, to include as a result of Agent Orange 
exposure, was not incurred in or aggravated by service and 
may not be presumed to have been incurred as the result of 
such service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1116, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.326(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In February 2003, April 2006 and March 2007, VA sent the 
Veteran letters informing him of the types of evidence needed 
to substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the January 2003 rating 
decision, April 2004 SOC, December 2005 SSOC, and September 
2008 SSOC explained the basis for the RO's action, and the 
SOC and SSOCs provided him with additional 60-day periods to 
submit more evidence.  Any timing deficiencies were cured 
with readjudication of the claim in the September 2008 
supplemental statement of the case.  See Mayfield, 444 F.3d 
1328 (Fed. Cir. 2006); Prickett, 20 Vet. App. 370, 376 
(2006).  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, the 
Board notes that the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  This requirement was fulfilled in March 2006 and March 
2007 letters which VA sent to the Veteran.  As the claim 
remains denied, these issues are not implicated in the case.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the RO has secured the veteran's service 
treatment records (STRs), and made extensive attempts to 
locate all of the veteran's VA clinical records from multiple 
facilities.  There are no outstanding requests to obtain any 
additional VA clinical records, or private medical records 
for which the veteran has both identified and authorized VA 
to obtain on his behalf.

The Veteran was also afforded a VA examination in July 2008 
to clarify the nature and etiology of his claimed prostate 
disorder.  There is no competent medical evidence that the 
Veteran has ever been diagnosed with prostate cancer, and 
there is no credible lay or medical evidence of recurrent or 
persistent genitourinary disability since service.  As such, 
additional examination is not warranted.  38 C.F.R. 
§ 3.159(c)(4).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Relevant Law, Factual Background and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for disease that is diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, established that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in order to prevail on the issue of service 
connection, there must (1) be medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

Certain chronic diseases, such as a malignant tumor, may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year from discharge from 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  
38 U.S.C.A. § 1112, 1113; 38 C.F.R. § 3.309(a).

The Veteran served in the Republic of Vietnam during the 
Vietnam Era.  As such, certain specified diseases such as 
prostate cancer shall be service connected if the 
requirements of 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. 
L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs 
(Secretary) entered into an agreement with the National 
Academy of Sciences (NAS) to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in Vietnam and various diseases 
suspected to be associated with such exposure.  The NAS was 
to determine, to the extent possible, whether there is a 
statistical association between the suspect disease and 
herbicide exposure, taking into account the strength of the 
scientific evidence and the appropriateness of the methods 
used to detect the association; the increased risk of disease 
among individuals exposed to herbicides during the service in 
the Republic of Vietnam during the Vietnam era; and whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.  The NAS was required to submit reports of 
its activities every two years.  

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on studies by the NAS, has determined that 
there is no positive association between exposure to 
herbicides and any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); 
Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  The 
Secretary has not specifically found any linkage between any 
prostate disorder other than prostate cancer and herbicide 
exposure.

Nonetheless, even when a Veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record as every item of evidence does not 
have the same probative value.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's STRs do not show any complaints, treatment or 
diagnosis of a prostate disorder.  On his November 1965 
separation examination, the Veteran denied symptoms such as 
tumors, growths, cysts, cancer, and frequent or painful 
urination.  Physical examination indicated a normal clinical 
evaluation of his genitourinary system.

Overall, the Veteran's STRs provide strong evidence against 
his claim, failing to show treatment or diagnosis of a 
prostate disorder.

The post-service medical records do not contain any evidence 
that prostate cancer was manifested within the first post-
service year.  Thus, the presumptive provisions pertaining to 
chronic diseases under 38 C.F.R. §§ 3.307 and 3.309 do not 
apply.

Post-service, the medical record contains no documentation of 
a prostate abnormality until a VA Agent Orange examination in 
June 1993.  At that time, the Veteran denied any 
symptomatology but physical examination demonstrated a 
slightly enlarged prostate.  VA clinical records reveal an 
elevated prostate specific antigen (PSA) test result in 
August 1995.  However, numerous subsequent PSA findings were 
within normal ranges.  In 2000, VA clinical records reflect 
that the Veteran's symptoms of urinary frequency were treated 
with oxybutynin chloride.  

Overall, the Veteran's post-service medical records do not 
reflect any treatment or manifestation of prostate symptoms 
until many years after service.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the Veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

Importantly, the Board finds no competent evidence indicating 
that the Veteran's prostate symptoms are related to any event 
in service.  There is also no competent evidence of the 
Veteran being diagnosed, or evaluated, for prostate cancer.   
The lack of such evidence provides further evidence against 
the claim.

Moreover, the Veteran had a VA examination in July 2008 at 
which his claims file was reviewed.  The examiner noted that 
the Veteran has never had a carcinoma of the prostate and to 
the Veteran's knowledge he has never had a prostate-specific 
antigen.  The Veteran had long-standing polyuria and reported 
getting up four to five times per night to urinate.  He has 
some difficulty initiating a urinary stream but the stream is 
then "reasonably strong."  There is no blood in his urine, 
painful urination, or pain in the prostatic area.  The 
Veteran has never had renal dysfunction, has some 
incontinence, is impotent, has never been hospitalized for a 
urinary tract infection or renal colic or bladder stone, and 
has not had a malignancy.  Based on examination, the examiner 
diagnosed the Veteran with benign prostatic hypertrophy with 
no evidence of prostate cancer, benign colon polyps, and 
congenital absence of a testicle.  The examiner opined that 
there was no connection between the diagnosis and the 
Veteran's military service.

The Board recognizes the sincerity of the arguments advanced 
by the Veteran that his prostate disorder is service-
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau, 492 F.3d 1372 (Fed. Cir. 
2007); see also Buchanan, 451 F.3d 1331 (Fed. Cir. 2006).  
However, prostate disorders require specialized training for 
a determination as to diagnosis, causation, or aggravation, 
and are therefore not susceptible of lay opinions on 
etiology.  

In his VA Form 9 filing received May 2004, the Veteran 
alleged VA treatment which involved removal of 2 polyps from 
his prostate, and requested VA to obtain his VA treatment 
records from the Phoenix VAMC in 1993 and the Fresno VAMC 
from 1993-2001.  Those records have been obtained, but do not 
disclose such treatment.  He did, however, undergo removal of 
a lesion in the groin area due to cellulitis.  Additionally, 
a March 2000 VA medical health questionnaire includes his 
denial of having been treated for prostate cancer.

Additionally, at his September 2006 hearing, the Veteran 
related constipation problems in service to his currently 
diagnosed prostate disorder.  Again, the Veteran's lay 
beliefs and opinions are not sufficient to warrant an award 
of service connection.  Overall, the Veteran's lay 
descriptions do not lend any credible evidence of persistent 
or recurrent symptoms since service, particularly denial of 
symptoms upon his separation from service and his inaccurate 
recollections of his history of symptoms and treatment.

Accordingly, the Board finds that the competent and probative 
medical evidence of record preponderates against a finding 
that the Veteran has ever manifested prostate cancer, and 
that his currently diagnosed benign prostatic hypertrophy 
manifested many years after service is due to any incident or 
event in active service.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for a prostate disorder is denied.





____________________________________________
        T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


